Name: Commission Regulation (EEC) No 3141/85 of 11 November 1985 amending Regulation (EEC) No 2924/85 increasing to 900 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 85 Official Journal of the European Communities No L 298/5 COMMISSION REGULATION (EEC) No 3141/85 of 11 November 1985 amending Regulation (EEC) No 2924/85 increasing to 900 000 tonnes the quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as amended by Regulation (EEC) No 1806/85 (4), Whereas Commission Regulation (EEC) No 2924/85 (*), as amended by Regulation (EEC) No 3071 /85 (*), opened a standing invitation to tender for the export of 600 000 tonnes of common wheat held by the French intervention agency ; whereas, in a communication of 31 October 1985, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of common wheat held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 900 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 2924/85 must therefore be amended ; Whereas the last partial invitation to tender under Regu ­ lation (EEC) No 2924/85 should be postponed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2924/85 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 900 000 tonnes of bread-making wheat to be exported to all third countries. 2 . The regions in which the 900 000 tonnes of bread-making wheat are stored are listed in Annex I hereto .' Article 2 Annex I to Regulation (EEC) No 2924/85 is replaced by the Annex hereto . Article 3 Article 4 (3) of Regulation (EEC) No 2924/85 is replaced by the following : '3 . The last partial invitation to tender shall expire on 29 January 1986.' Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23 . (&lt;) OJ No L 169, 29 . 6 . 1985, p . 73 . 0 OJ No L 280, 22 . 10 . 1985, p. 24. (6 ) OJ No L 293, 5 . 11 . 1985, p . 5. No L 298/6 Official Journal of the European Communities 12. 11 . 85 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Amiens region 120 000 Bordeaux region 65 000 Dijon region 50 000 Lille region 60 000 Orleans region 220 000 Paris region 115 000 Rouen region 70 000 Poitiers region 60 000 Chalons-sur-Marne region 70 000 Nancy region 30 000 Nantes region 40 000'